                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SEAN ELGERT,

                         Plaintiff,                          CIVIL ACTION
                                                             NO. 17-1985
          v.

 SIEMENS INDUSTRY INC., et al.,

                           Defendants.


                                          ORDER

       AND NOW, this 21st day of August 2019, upon consideration of Defendants Siemens

Industry, Inc.’s, Siemens Postal, Parcel, and Airport Logistics, LLC’s, and Dematic Corp.’s

(“Defendants”) Motion for Reconsideration of the Order Denying Their Daubert Motion To

Preclude Plaintiff’s Expert Thomas Cocchiola From Offering Any warning, Safety

Communication and Alternative Design Opinions At Trial (Doc. No. 51), Plaintiff’s Response in

Opposition (Doc. No. 58), and Defendants’ Reply (Doc. No. 60), it is ORDERED in accordance

with the Opinion issued by the Court on this day that Defendants’ Motion for Reconsideration

(Doc. No. 51) is DENIED.



                                                  BY THE COURT:



                                                  / s/ J oel H. S l om sk y
                                                  JOEL H. SLOMSKY, J.




                                             1
